Citation Nr: 0919202	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-36 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1976. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.

This case was previously before the Board in September 2007, 
when it was reopened and remanded for further development.  
It is now ready for appellate review.


FINDINGS OF FACT

1.  In-service treatment for a low back injury is shown to be 
acute and transitory and resolved without chronic residuals.   

2.  A low back disorder was not diagnosed for more than nine 
years following separation from service and is not causally 
related to active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

The Veteran is claiming entitlement to service connection for 
a chronic low back disorder. The service treatment records 
reflect that he sought treatment in December 1974 for an 
injured back following a scuffle aboard a ship. No further 
complaints of back pain were made for the remaining year and 
a half of service.  In fact, a June 1975 examination revealed 
a normal spine evaluation.  He additionally self-reported 
that he did not have, nor did he ever have, recurrent back 
pain in a report of medical history taken at that time.

A March 1976 examination, completed two months prior to his 
separation from service, revealed a normal spine evaluation.  
Although the Board acknowledges that he sought treatment for 
low back pain on one occasion during service, based on the 
absence of additional complaints during service and a normal 
separation examination, a chronic back disorder was not shown 
in service. 

Next, post-service evidence does not reflect complaints or 
treatment for a back disorder until a June 1983 VA 
examination, seven years following separation from service.  
At that time he complained of back aches.  Upon examination, 
it was noted that there was normal back motion with no 
restrictions.  An X-ray of his back indicated normal 
findings.  The examiner noted that although there had been a 
history of contusion or injury to the low back with 
symptomatic residuals only, physical findings were negative. 

Following this evaluation, two years passed without the 
Veteran raising complaints of back pain. In June 1985, he 
again raised complaints of back pain, following a car 
accident.  He was diagnosed with severe muscle strain.  In 
this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1976) and initial 
reported symptoms related to a back disorder in 1983 (a 7-
year gap).  Furthermore, when low back pathology was 
initially identified, it was following a June 1985 motor 
vehicle accident.

In this regard, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

The Board has additionally considered the Veteran's 
statements and those of his friends and family, indicating 
that his back disorder began while he was in active duty.  In 
this regard, the Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Veteran has contended in numerous statements and through 
testimony at his July 2007 BVA hearing that he has suffered 
from back pain ever since his December 1974 in-service 
injury.  He additionally testified at his BVA hearing that he 
sought treatment for his back at the VA in Chicago around 
1977, but was told that the X-rays did not show anything.  

In addition to the Veteran's contention that his chronic low 
back disorder began in service, the Board has considered 
statements from his sister, a friend, and a fellow service 
member.  The sister indicated that after service, the Veteran 
lived with her, beginning in 1977, and constantly complained 
of his back.  His friend stated that since she had known him 
in 1988, he had suffered from back pain.  The Board notes 
that the Veteran had been separated from service for over a 
decade in 1988.  The fellow service member indicated that the 
Veteran periodically complained of back pain following the 
1973 onboard incident until his discharge, and since then. 

The Board has weighed the statements of the Veteran and his 
friends and family against the absence of documented 
complaints or treatment for several years following active 
duty discharge and finds their more current recollections as 
to symptoms experienced in the distance past, made in 
connection with a claim for benefits to be less probative.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements or 
the statements of his friends and family.  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  Notably, in May 2008, the Veteran underwent a VA 
examination for purposes of evaluating his back disorder. The 
VA examiner opined that he could not "conclude that the 
injury in 1974 caused his back condition in 1990 . . . there 
is not enough objective evidence to conclude that his back is 
related to the military without resorting to mere 
speculation." 

In this decision, the VA physician considered that X-rays 
after active duty did not indicate that there was any 
objective finding in the lumbar spine.  He stated that this 
was based on the 1983 X-ray that was reported as normal. 
Based on his review of the file he found that he could not 
conclude that the injury in 1974 had caused a back condition 
in 1990.  Of note, there is no contradictory medical evidence 
of record.

In assigning high probative value to this report, the Board 
notes that the VA examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the Veteran, and conducted a 
complete examination. Unfortunately, the law provides that 
service connection may not be based on resort to speculation 
or remote possibility. See 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

The Board has also considered the Veteran's, his friends', 
and his sister's statements as to a nexus between active duty 
and current complaints.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran and his friends and family are 
competent to report symptoms because this requires only 
personal knowledge as it comes to them through their senses. 
Layno, 6 Vet. App. at 470.  However, low back pathology is 
not the type of disorder that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
See Robinson v. Shinseki, No. 06-0164 (March 3, 2009).

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file. The Board attaches greater 
probative weight to the clinical findings than to statements 
submitted by the Veteran, his family, and his friends. See 
Cartright, 2 Vet. App. at 25.  In sum, after a careful review 
of the evidence of record, the Board finds that the benefit 
of the doubt rule is not applicable and the appeal is denied.

The Board has additionally considered the Veteran's 
contention, made at his BVA hearing, that his treating 
physicians have told him that his current low back disorder 
is related to service. Although he has alleged that his 
physicians have made this connection, no such statements are 
of record and a lay person's account of what a physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995). 

In sum, the Board acknowledges that the Veteran has a current 
low back disorder.  However, given the lack of a chronic back 
disorder noted in service, the absence of identified 
symptomatology for many years after discharge, and the weight 
of competent evidence against the claim, the Board finds that 
equipoise is not shown and the benefit of the doubt rule does 
not apply.  As the weight of evidence is against the claim, 
the Board is unable to grant the benefit sought. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in November 2007, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records 
and Social Security Administration (SSA) records.  Further, 
the Veteran submitted private treatment records.  
Additionally, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in July 2007.  

Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained in May 2008.  The examiner reviewed the 
claims file, considered the Veteran's medical history, 
performed a physical examination, and provided an opinion 
supported by rationale consistent with the evidence of 
record.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


